Citation Nr: 0402652	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  94-09 928	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and P.N.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from June 1941 
until September 1945 and from June 1947 to June 1965.  He 
died on October [redacted], 1990.  The appellant is the widow of the 
veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1990 
rating decision of the Regional Office (RO) in Roanoke, 
Virginia that denied service connection for the cause of the 
veteran's death.  The appellant expressed dissatisfaction 
with this rating determination in a notice of disagreement 
received in December 1991, and has perfected a timely appeal 
to the Board.

The appellant was afforded a personal hearing in June 1996 
before a Member of the Board sitting at Washington, DC; the 
transcript of which is of record.  

This case was remanded by decisions of the Board date dated 
in July 1996, September 1998, and most recently in November 
2000.  Subsequent to such, the Member who presided at the 
hearing in June 1996 left the Board.  By letter dated in 
December 2003, the appellant was notified of this fact, and 
was given 30 days to decide on whether she wanted to schedule 
a new hearing before another Veterans Law Judge in 
Washington, DC, or at the RO, or to not have an additional 
hearing.  The record reflects that she has not responded to 
date.  The Board thus assumes that she does not want an 
additional hearing and will proceed accordingly.  The case is 
therefore before another Member of the Board for appropriate 
disposition




REMAND

The Board points out that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Under the VCAA, notice of what evidence is needed to 
substantiate the claim in question must be provided to the 
veteran.  In addition, under the VCAA, notice of what portion 
of that necessary evidence the veteran is personally required 
to submit, and notice of what portion of what evidence VA 
will secure, is required.  Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  In this case, however, the only attempt 
to furnish the required notice to the veteran was by means of 
the supplemental statement of the case dated in February 
2003, which is insufficient VCAA notice pursuant to 
Quartuccio.  A remand to address this deficiency is thus 
required.  

In summary, the Board finds that the record does not contain 
adequate correspondence from the RO specifically addressing 
the VCAA notice and duty to assist provisions as they pertain 
to the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Therefore, further action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  The RO's notice letter to the 
claimant should explain that he has a full 1-year period for 
response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F. 3d 1334 
(Fed. Cir. 2003).  The veteran should be advised, however, 
that Section 701 of the Veterans Benefits Act of 2003 amends 
38 USC §§ 5102 and 5103, and contains a provision that 
clarifies that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period.  Veterans 
Benefits Act of 2003, P.L. 108- __ ,Section 701 (H.R. 2297, 
December 16, 2003).  Therefore, after providing the required 
notice, the RO should attempt to obtain any pertinent 
outstanding evidence for which the appellant provides 
sufficient information and authorization, if indicated, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the appellant's claim for 
service connection for the cause of the 
veteran's death.  The RO must advise the 
appellant in a letter of the specific 
information and evidence needed to 
substantiate the claim, and furnish 
notice to her of what specific evidence, 
if any, must be obtained by her, and 
precisely what evidence, if any, will be 
retrieved by VA.  

2.  The appellant must also be advised of 
her right to submit any argument or 
evidence in support of her claim, and 
that VA must receive this within one year 
from the date the notice is sent.  As a 
result of recent changes to 38 U.S.C.A. 
§ 5103(b), retroactively effective from 
November 9, 2000, notice must also be 
provided to the appellant that the Board 
is permitted to render a decision on a 
claim before the expiration of the one-
year period.  See Veterans Benefits Act 
of 2003, P.L. 108- __ , Section 701 (H.R. 
2297, December 16, 2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




